                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
                                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC #:
 -------------------------------------------------------------- X   DATE FILED: 02/11/2020
 JOSH FEIERSTEIN, individually and on behalf of                 :
 all others similarly situated                                  :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       19-CV-11361 (VEC)
                                                                :
 CORREVIO PHARMA CORP., MARK H.N.                               :             ORDER
 CORRIGAN, WILLIAM HUNTER, JUSTIN A. :
 RENZ,                                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on February 10, 2020, a motion for appointment as lead plaintiff and

approval of selection of lead counsel was filed by three sets of Movants: (1) Clinton Atkinson,

Nabil Saad, and Iuliia Mironova (collectively “Atkinson Group”); (2) Nathaniel Edge, Luis

Lopez Iglesias, and Win Tang (collectively “Edge Group”); and (3) Larry Dorman, see Dkts. 12,

16, 20;

          WHEREAS pursuant to 15 U.S.C. § 78u-4(a)(3)(B), the Court is required to determine

the “most adequate plaintiff” in this action by reference to which of the Movants “has the largest

financial interest in the relief sought by the class,” id. at § 78u-4(a)(3)(B)(iii)(I)(bb), and

“otherwise satisfies the requirements of Rule 23,” id. at § 78u-4(a)(3)(B)(iii)(I)(cc);

          WHEREAS the presumption that a Movant is the most adequate plaintiff may be rebutted

by evidence that the Movant “will not fairly and adequately protect the interests of the class” or

is “subject to unique defenses that render such plaintiff incapable of representing the class,” id. at

§ 78u-4(a)(3)(B)(iii)(II)(aa)-(bb);
       IT IS HEREBY ORDERED THAT:

           1. Any interested parties, including the Parties and Movants, shall have until

               February 18, 2020, to submit rebuttal evidence as to the financial interest in the

               relief sought by the class and the adequacy and typicality of any of the Movants,

               although the Movants should not submit additional materials in support of their

               own motions except on reply, as discussed below. Each interested party may

               make only one submission and each submission shall be no more than 10 pages,

               including any appendices or attorney declarations.

           2. Each Movant may, but is not required to, submit a reply in support of their

               application by February 21, 2020. Reply submissions shall be limited to 5 pages,

               including any appendices or attorney declarations.

To the extent any interested party believes that its submissions should be filed under seal, they

are respectfully directed to follow the Court’s Individual Rules of Practice in Civil Cases, which

may be found on the Court’s website: https://nysd.uscourts.gov/hon-valerie-e-caproni.



SO ORDERED.
                                                      _________________________________
Date: February 11, 2020                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                                  2
